Order entered December 14, 2022




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                                No. 05-22-00893-CV

  MATTHEW FULLER AND FULLER WEALTH MANAGEMENT, LLC,
                       Appellants

                                          V.

   CRAIG HAUSZ, MICHELLE HAUSZ, CMH ADVISORS, PLLS, AND
          CMH WEALTH MANAGEMENT, LLC, Appellees

               On Appeal from the 366th Judicial District Court
                            Collin County, Texas
                   Trial Court Cause No. 366-01154-2022

                                      ORDER

      Before the Court is appellees’ December 12, 2022 unopposed first motion

for extension of time to file their brief. We GRANT the motion and ORDER the

brief be filed no later than January 11, 2023.


                                                 /s/   BILL PEDERSEN, III
                                                       JUSTICE